Name: Council Regulation (EEC) No 3331/91 of 11 November 1991 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 91 Official Journal of the European Communities No L 316/ 11 COUNCIL REGULATION (EEC) No 3331/91 of 11 November 1991 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) and Article 2 of Regulation (EEC) No 2390/89 (3), as last amended by Regulation (EEC) No 2199/91 (4), set out the import facilities for wine products originating in third countries which offer specific guaran ­ tees through the provision of a certificate of origin and conformity and an analysis report ; whereas Article 3 (2) of that Regulation limits the said facilities to a trial period expiring on 31 October 1991 ; whereas, taking into account the time necessary to examine the implementa ­ tion of future arrangements, the abovementioned period should be extended for three months, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 2390/89, the date '31 October 1991 ' shall be replaced by '31 January 1992'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1991 . For the Council The President H.J. SIMONS (') OJ No L 84, 27 . 3. 1987, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p . 6 . 0 OJ No L 232, 9 . 12. 1989, p . 7. (4) OJ No L 203, 26. 7. 1991 , p . 1 .